



COMMON STOCK
PURCHASE AGREEMENT



DATED:
November 14, 2006

 

BETWEEN:
Pacel Corp., a Nevada corporation

 
7621 Little Ave., Suite 101

Charlotte, NC 28226      (“Pacel”)



AND:
 
Scenic Marketing Group, LLC

1 Town Square Blvd. Suite 347

Asheville, NC 28803      (“Scenic”)



WHEREAS, Scenic desires to purchase and Pacel desires to sell and issue to
Scenic shares of Pacel’s Common Stock.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereby agree as follows:


1.
Purchase and Sale of Stock

 

   
1.1
Sale and Issuance of Common Stock



Subject to the terms and conditions of this Agreement, Scenic agrees to
purchase, and Pacel agrees to sell and issue to Scenic, at Closing,
5,454,545,455 shares of Common Stock (“Common Stock”) for $50,000.00 and a
$250,000 Letter of Credit for use in securing Workers’ Compensation insurance
with Guaranty Insurance Company, (“Purchase Price”). The Purchase Price shall be
paid by Scenic by check or by wire transfer and by delivering the Letter of
Credit in the form required by Guaranty Insurance Company at Closing as defined
in Section 1.2 herein.



   
1.2.
Closing



The purchase and sale of the Common Stock shall take place at the offices of
Pacel on November 14, 2006, or such other location and time as Pacel and Scenic
mutually agree upon, which time and place shall be designated as the “Closing”.
At the Closing, Pacel shall deliver to Scenic a certificate representing the
Common Stock against delivery to Pacel by Scenic of the Purchase Price.


 



COMMON STOCK PURCHASE AGREEMENT - Page 1


--------------------------------------------------------------------------------




2.
Representations and Warranties of Pacel



Pacel represents and warrants to Scenic that, as of the date of this Agreement:



   
2.1
Organization; Good Standing; Qualification



Pacel is a corporation duly organized and validly existing under the laws of
the State of Nevada and has the requisite corporate power and authority to own
and operate its properties and assets and to conduct its business as now
conducted and as proposed to be conducted in the future, to execute and deliver
this Agreement and the other agreements contemplated herein, to issue the Common
Stock and to carry out the provisions of this Agreement and the other agreements
contemplated herein. Pacel is now, or will be as soon as practicable after
Closing , duly qualified and authorized to transact business and is in good
standing as a foreign corporation in each jurisdiction in which the failure to
so qualify would have a material adverse affect on its business, properties,
prospects or financial condition.



   
2.2
Authorization



All corporate action on the part of Pacel, its officers, directors and
shareholders necessary for the authorization, execution and delivery of this
Agreement and the other agreements and transactions contemplated herein, the
performance of all obligations of Pacel hereunder and thereunder and the
authorization, issuance and delivery of the Common Stock being sold hereunder
have been or will be taken prior to the Closing. This Agreement and the other
agreements contemplated herein constitute valid and legally binding obligations
of Pacel, enforceable in accordance with their terms.



   
2.3
Valid Issuance of Common Stock



The Common Stock, when issued, sold and delivered in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable and
free of any liens or encumbrances created by Pacel and will be issued in
compliance with applicable federal and state securities laws.



   
2.4
Governmental Consents



No consent, approval, order or authorization of, registration, qualification or
filing with, any federal, state or local governmental authority is required on
the part of Pacel in connection with the consummation of the transactions
contemplated by this Agreement, except for filings, if any, required pursuant to
applicable state securities laws, which filings will be made within the required
statutory period.


 



COMMON STOCK PURCHASE AGREEMENT - Page 2


--------------------------------------------------------------------------------




   
2.5
Capitalization



The authorized capital stock of Pacel consists, or will consist, immediately
prior to Closing, of:


(a) Common Stock. 10,000,000,000 shares of Common Stock, of which
9,942,027,401 will be issued and outstanding at Closing.


(b) Preferred Stock. 5,500,000 shares of Preferred Stock, of which 1,500,000
shares will be issued and outstanding at Closing. The rights, privileges,
preferences of the Preferred Stock are as stated in the Articles of
Incorporation, as amended of Pacel.
 
(c) The outstanding shares of Common Stock and the Preferred Stock have been
duly authorized and validly issued, are fully paid and nonassessable.


(d) There are no outstanding options, warrants, rights, proxy or stockholders
agreements of any kind for the purchase from Pacel of any of its securities.



   
2.6
Subsidiaries



Pacel owns or controls, directly or indirectly, the subsidiaries described in
the attached Schedule 2.6, which is incorporated herein.



   
2.7
Permits



Pacel has all permits, licenses and similar authorizations necessary for the
conduct of its business as now being conducted by it, the lack of which could
materially and adversely affect the business, properties, prospects, or
financial condition of Pacel and believes that it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
presently planned to be conducted. Pacel is not in default in any material
respect under any such permits, licenses or similar authority.



   
2.8
Compliance with Other Instruments



Pacel is not in violation or default in any material respect of any provision of
its Articles of Incorporation, as amended, or Bylaws or in any material respect
of any mortgage, indenture, agreement, instrument or contract to which it is a
party or by which it is bound or, to the best of its knowledge, of any federal
or state judgment, order, writ, decree, statute, rule, regulation or restriction
applicable to Pacel, which violation or default would have a material adverse
effect on its business, properties, prospects or financial condition. The
execution, delivery and performance of this Agreement and the other agreements
contemplated herein and the consummation of the transactions contemplated hereby
and thereby will not result in any such violation or default or require any
consent under or be in conflict with or constitute either a




COMMON STOCK PURCHASE AGREEMENT - Page 3


--------------------------------------------------------------------------------


violation or default under any such mortgage, indenture, agreement, instrument
or contract or an event which results in the creation of any liens, charge or
encumbrance upon any assets of Pacel.



   
2.9
Litigation



There is no action, suit, proceeding or investigation pending or, to Pacel’s
knowledge, currently threatened against Pacel or any of its officers, directors,
employees or agents which questions the validity of this Agreement or the other
agreements contemplated herein or the right of Pacel to enter into such
agreements or to consummate the transactions contemplated hereby or thereby, or
which might result in any material adverse change in the assets, conditions,
affairs, prospects or business of Pacel, financially or otherwise, or any change
in the current equity ownership of Pacel.



   
2.10
Disclosure



Pacel has provided Scenic with all information reasonably available to it
without undue expense that Scenic, and/or its agents and representatives, has
requested for deciding whether to purchase the Common Stock and all information
that Pacel believes is reasonably necessary to enable Scenic to make such
decision. To the best of Pacel’s knowledge after reasonable investigation,
neither this Agreement not any other agreements, written statements made or
delivered in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements herein
or therein not misleading.



   
2.11
Title to Property and Assets



Pacel has good and marketable title to its properties and assets, free and clear
of any material liens, claims or encumbrances. With respect to the property and
assets it leases, Pacel is in compliance with such leases and, to the best of
its knowledge, holds a valid leasehold interest free of any material liens,
claims or encumbrances.
 

   
2.12
Offering



Subject in part to the truth and accuracy of Scenic’s representations set forth
in this Agreement, the offer, sale and issuance of the Common Stock contemplated
by this Agreement are exempt from the registration requirements of the
Securities Act of 1933, as amended ( “1933Act”), and are exempt from
registration or qualification under applicable state securities laws. Neither
Pacel nor any authorized representative acting on its behalf will take any
action hereafter that would cause the loss of such exemption. Pacel will conduct
the offering pursuant to Section 4 (2) of the 1933 Act and Rule 506 pursuant to
Regulation D under the 1933 Act and will file Form D with the United States
Securities and Exchange Commission under Rule 503 thereof.


 



COMMON STOCK PURCHASE AGREEMENT - Page 4


--------------------------------------------------------------------------------




 
3.
Representations and Warranties of Scenic

 
Scenic hereby represents and warrants to Pacel that:



   
3.1
Organization; Good Standing; Qualification



Scenic is a corporation duly organized and validly existing under the laws of
North Carolina and has the requisite corporate power and authority to own and
operate its properties and assets and to conduct its business as now conducted
and as proposed to be conducted in the future, to execute and deliver this
Agreement and the other agreements contemplated herein, and to carry out the
provisions of this Agreement and the other agreements contemplated herein. The
trust is duly qualified and authorized to transact business and is in good
standing. Scenic has full power and authority to own the Common Stock being
purchased hereunder and this Agreement constitutes a valid and legally binding
obligation of Scenic.



   
3.2
Purchase Entirely for Own Account



This Agreement is made with Scenic in reliance upon its representation to Pacel,
which, by Scenic’s execution of this Agreement, Scenic hereby confirms, that the
Common Stock to be received by Scenic will be acquired for investment for its
own account and not with a view to the distribution of any part thereof and that
Scenic has no present intention of selling, granting any participation in, or
otherwise distributing the same.



   
3.3
Disclosure of Information; Due Diligence



Scenic represents that it has had an opportunity to ask questions of and receive
answers from Pacel regarding Pacel and the terms and conditions of the offering
of the Common Stock and to obtain additional information necessary to verify the
accuracy of the information supplied or to which it had access. In addition,
Scenic and its authorized representatives have reviewed Pacel’s filings with the
United States Securities and Exchange Commission as filed on EDGAR.
 

   
3.4
Investment Experience.



Scenic represents that it is experienced in evaluating and investing in private
placement transactions of securities of companies in a similar stage of
operations and acknowledges that it is able to fend for itself, can bear the
economic risk of such an investment and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Common Stock. Scenic understands that the Common
Stock to be purchased hereunder have not been registered under the Act, or the
securities laws of any jurisdiction, by reason of reliance upon certain of
Scenic’s representations and warranties under this Section 3.




COMMON STOCK PURCHASE AGREEMENT - Page 5


--------------------------------------------------------------------------------



   
3.5
Restricted Securities.



Scenic understands that the Common Stock to be purchased hereunder is
characterized as “restricted securities” under the 1933 Act and that
consequently the transferability and resale of the Common Stock will be limited.
Scenic further understands that the certificate evidencing the Common Stock will
bear a legend in substantially the following form: 


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES HAVE BEEN ACQUIRED WITHOUT A VIEW TO
DISTRIBUTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
ACT AND UNDER ANY APPLICABLE SECURITIES LAWS, OR AN OPINION OF COUNSEL
ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED AS TO SUCH
SALE OR OFFER.
 
3.6
Indemnification 



Scenic shall indemnify and hold harmless Pacel, its officers, directors,
employees, nominees, and agents against any damage, claim or liability and the
costs of any action or proceeding brought as the result of any untrue
representation, warranty or agreement made herein. Scenic understands that such
liability could substantially exceed the Purchase Price of the Common Stock,
particularly if the untrue representations relate to Scenic’s status as a
foreign Scenic, as represented in Section 3.4 herein.



4.
Conditions of Scenic’s Obligations at Closing



The obligations of Scenic under Section 1.1 of this Agreement are subject to
the fulfillment at or before Closing of each of the following conditions:
 

   
4.1
Representations and Warranties



The representations and warranties of Pacel contained in Section 2 of this
Agreement shall be true and correct in all material respects on and as of
Closing with the same effect as though such representations and warranties had
been made as of the date of Closing.



   
4.2
Performance



Pacel shall have performed and complied with all agreements, obligations and
conditions contained in this Agreement that are required to be performed or
complied with by it before Closing.




COMMON STOCK PURCHASE AGREEMENT - Page 6


--------------------------------------------------------------------------------




   
4.3
Corporate Documents



Pacel shall have delivered to Scenic or its counsel, copies of all corporate
documents of Pacel as Scenic shall reasonably request.



   
4.4
Delivery of Shares



Pacel shall have delivered to Scenic at Closing a stock certificate representing
the Common Stock by payment of the Purchase Price called for by Section 1.1.



   
4.5
Consents, Permits and Waivers



Pacel shall have obtained all consents, permits and waivers necessary for the
consummation of the transactions contemplated by this Agreement and the other
agreements contemplated herein.



   
4.6
Qualifications



All authorizations, approvals or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Common Stock pursuant to
this Agreement shall be duly obtained and effective at Closing.



   
4.7
Proceedings and Documents



All corporate and other proceedings in connection with the transactions
contemplated at Closing and all documents incident thereto including evidence of
the filing of the Certificate of Amendment to the Articles of Incorporation of
the State of Nevada shall be satisfactory in form and substance to Scenic and
its legal counsel and its counsel shall have received all such counterpart
original and certified or other copies of such documents as they may reasonable
request.



   
4.9
Material Adverse Occurrence



There shall not occurred any event or condition of any character that might, in
the reasonable opinion of Scenic, materially and adversely affect the business,
properties, prospects or financial condition of Pacel, as such business is
presently conducted and as is proposed to be conducted.



5.
Conditions for Pacel’s Obligations at Closing





COMMON STOCK PURCHASE AGREEMENT - Page 7


--------------------------------------------------------------------------------



The obligations of Pacel to Scenic under this Agreement are subject to the
fulfillment at or before Closing of each of the following conditions:
 

5.1
Representations and Warranties



The representations and warranties of Scenic contained in Section 3, shall be
true in all material respects on and as of Closing with the same effect as
though such representations and warranties had been made as of the date of
Closing.
 

   
5.2
Payment of Purchase Price



Scenic shall have delivered to Pacel the Purchase Price in the amount of
$300,000.00 for the Common Stock as specified in Section 1.1.



   
5.3
Securities Laws Qualifications



The offer and sale to Scenic shall be qualified or exempt from qualification
under all applicable federal and state securities laws, which qualification or
exemption Pacel shall have exercised its best efforts to obtain.



6.
Miscellaneous




   
6.1
Survival of Warranties



The warranties, representations and covenants of Pacel and Scenic contained in
or made I pursuant to this Agreement shall survive the execution and delivery of
this Agreement and Closing.



   
6.2
Successors and Assigns



The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as may be expressly provided in this Agreement.



   
6.3
Governing Law



This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina.



   
6.4
Counterparts





COMMON STOCK PURCHASE AGREEMENT - Page 8


--------------------------------------------------------------------------------



This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.



6.5
Titles and Subtitles



The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.



   
6.6
Notices



All notices required or permitted to be given under this Agreement shall be in
writing. Notices may be served by certified or registered mail, postage pre-paid
with return receipt requested; by private courier, prepaid; by facsimile or
other telecommunications device, or personally. Mailed notices shall be deemed
delivered five (5) days after mailing, properly addressed. Notices by courier
shall be deemed delivered on the date that the courier warrants that delivery
occurred. Telecommunications notices shall be deemed delivered when receipt is
confirmed by confirming transmission. Unless a party changes its address by
giving notice to the other party as provided herein, notices shall be delivered
to the parties at the addresses set forth on the signature page of this
Agreement.



   
6.7
Attorneys’ Fees



If any suit or action arising out of or related to this Agreement is brought by
any party, the prevailing party shall be entitled to recover its cots and fees,
including reason attorneys’ fees, incurred by such party in such suit or action,
including any appellate proceeding.



   
6.8
Amendments and Waivers



After Closing, any provision of this Agreement may be amended and the observance
of any provision may be waived only with the written consent of Pacel and
Scenic.



   
6.9
Severability



If one or more of the provisions of this Agreement is held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.



   
6.10
Entire Agreement



This Agreement and the other documents delivered at Closing constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements with respect to the
subject matter hereof.




COMMON STOCK PURCHASE AGREEMENT - Page 9


--------------------------------------------------------------------------------



6.11
Legal Counsel



This Agreement was prepared by legal counsel to Pacel. Scenic has been advised
to seek the advice and representation of its own legal counsel in connection
with this Agreement and Scenic has elected not to seek such advice and
representation.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


PACEL CORP.
 
By: /s/ Gary Musselman                      
Gary Musselman, President/CEO
 
 
SCENIC MARKETING GROUP, LLC.
 
By: /s/ Frank A. Moody, III                         
Frank A. Moody, III, Managing Member 






 






 


 
 


COMMON STOCK PURCHASE AGREEMENT - Page 10



 
 
 